DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 10/05/2022. Claims 1, 15, 22-24, 28-29 and 35 are amended. Claims 2-3, 7-14, 17-20 and 25-26 are cancelled. Claims 1, 4-6, 15-16, 21-24 and 27-35 are currently pending.
The objection of claims 1, 15 and 24 has been withdrawn due to applicant’s amendment.
The rejection of claim 35 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/05/2022, with respect to the rejection(s) of claim(s) 1, 4-6, 15-16, 21-24, 27-30 and 33-35 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Solovay; and claims 31-32 under 35 U.S.C. 103 as being unpatentable over Spenser in view of Solovay and Moaddeb, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Claim Objections
Claims 4, 21, 27, 29 and 34 are objected to because of the following informalities:  
In claim 4, line 2, the phrase “encircles an outer surface” should read “encircles the outer surface”.
In claim 21, line 2, the phrase “encircles an outer surface” should read “encircles the outer surface”.
In claim 27, line 2, the phrase “encircles an outer surface” should read “encircles the outer surface”.
In claim 29, the phrase “within the lumen” should read “within the lumen of the valve prosthesis”.
In claim 34, the phrase “total numbers” should read “total number”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 15-16, 21-24 and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “wherein the radially-expandable sleeve… includes a plurality of concentric layers in a series of folds in the compressed configuration… the radially-expandable sleeve in the compressed configuration” in lines 18-24. There is insufficient antecedent basis for “the compressed configuration” specifically of the sleeve. The claim previously introduces “a self-expanding valve prosthesis… has a compressed configuration for delivery” and a separate configuration for the sleeve when the valve is in the compressed configuration (“a delivery state”). However, the claim does not introduce the sleeve itself having a compressed configuration, therefore the scope of the claim is indefinite. It is suggested to amend the phrase to refer to the delivery state of the sleeve, which is previously introduced as the state when the valve is in the compressed configuration.
	Regarding claim 15, the claim recites “wherein the radially-expandable sleeve… has a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration” in lines 21-23. There is insufficient antecedent basis for “the compressed configuration” specifically of the sleeve. The claim previously introduces “a self-expanding valve prosthesis… has a compressed configuration for delivery” and a separate configuration for the sleeve when the valve is in the compressed configuration (“a delivery state”). However, the claim does not introduce the sleeve itself having a compressed configuration, therefore the scope of the claim is indefinite. It is suggested to amend the phrase to refer to the delivery state of the sleeve, which is previously introduced as the state when the valve is in the compressed configuration.
	Further, the claim recites “the distal shaft” in line 35. There is insufficient antecedent basis for this limitation in the claim, since a distal shaft has not been previously introduced. Therefore, the scope of the claim is indefinite. It is suggested to amend the claim to recite “the distal tip”, referring to the distal tip previously introduced.
	Regarding claim 24, the claim recites “wherein the radially-expandable sleeve… has a smooth outer surface that includes a plurality of concentric layers in a series of folds in the compressed configuration” in lines 25-27. There is insufficient antecedent basis for “the compressed configuration” specifically of the sleeve. The claim previously introduces “a self-expanding valve prosthesis… has a compressed configuration for delivery” and a separate configuration for the sleeve when the valve is in the compressed configuration (“a delivery state”). However, the claim does not introduce the sleeve itself having a compressed configuration, therefore the scope of the claim is indefinite. It is suggested to amend the phrase to refer to the delivery state of the sleeve, which is previously introduced as the state when the valve is in the compressed configuration.
	Claims 4-6, 16, 21-23 and 27-35 are indefinite due to their dependencies on indefinite base claims 1, 15 and 24.
Allowable Subject Matter
Claims 1, 15 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-6, 16, 21-23 and 27-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	With respect to claims 1, 15 and 24, Spenser discloses a delivery system for a valve prosthesis including a sleeve (700), but fails to disclose the sleeve in the delivery state forming an outermost component of the delivery system when the valve is in the compressed configuration. It would not be obvious to modify the device of Spenser, because Spenser discloses a delivery system including a capsule 901a withdrawn to deploy the valve prosthesis and sleeve, and already discloses a delivery system which does not utilize the sleeve as an outermost component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795